DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, at “c.” recites “a temporary well isolation device positioned between said first end of said first and second pipes”.  This is unclear, and thus indefinite. 
Claim 18, at “c.- ii” recites “said interior passageway having a cross-sectional area at a location where said interior passageway terminates in said internal cavity that is less than a cross-sectional area of said internal cavity at a location that is between wherein said interior passageway terminates in said internal cavity along a longitudinal axis of said internal cavity”.  The term “between” is not followed by two locations, and thus is unclear.
Claim 26, at “c.- ii” recites “said interior passageway having a cross-sectional area at a location where said interior passageway terminates in said internal cavity that is less than a cross-sectional area of said internal cavity at a location that is between wherein said interior passageway terminates in said internal cavity along a longitudinal axis of said internal cavity”.  The term “between” is not followed by two locations, and thus is unclear.
Claim 28 recites  a chemical material  in an internal cavity of said temporary well isolation device.  Parent claim 26 recites “a chemical material”  and  “an internal cavity “. It is unclear if these are the same or different.
The claims will be examined as best understood.
Dependent claims are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18- 19, 21-22, 24 ,26-30,32, and 33  is/are rejected under 35 U.S.C. 102(a1) as anticipated by US 20110186306 A1 to Marya, or, in the alternative, under 35 U.S.C. 103 as obvious over US 20110186306 A1 to Marya, in view of US 20040000406 A1 to Allamon.
Marya discloses 
18. A pipe system that includes a temporary well isolation device that is adapted to be positioned in a subterranean well; said pipe system comprises: 
a. a first pipe having a first end; 
b. a second pipe having a second end; and (Figure 1, Tubular 2 is made of numerous pipes, as is well-known)
c. a temporary well isolation device 20 positioned between said first end of said first and second pipes (at some point the dart will be positioned between two sections of the string 2); said temporary well isolation device includes: 
i. an outer housing; said outer housing having a housing cavity;( [0026] figure 1, the location of seat 15 with adjected tubular can be considered an outer housing with a cavity)
ii. a temporary housing 21 that is configured to be connectable to said outer housing and configured to be at least partially positioned in said housing cavity when said temporary housing is connected to said outer housing ([0026], the dart is intended to be landed in the seat and thus “connectable”); said temporary housing including an interior passageway ( location of element 35- see figure 2a) along a longitudinal axis of said temporary housing and an internal cavity 26 connected to said interior passageway; said interior passageway having a cross-sectional area at a location where said interior passageway terminates in said internal cavity (Figure 2A) that is less than a cross-sectional area of said internal cavity at a location that is between wherein said interior passageway terminates in said internal cavity along a longitudinal axis of said internal cavity (Figure 3, with 45); said temporary housing is partially or fully formed of a structural material that can be degraded and/or dissolved [0028]; 
iii. a chemical material 29 located in said internal cavity 26; said chemical material formed of a material that when exposed to flowbore or wellbore fluid will cause said structural material to degrade and/or dissolve [0028]; and 
iv. a temporary barrier 33 or plug member sealing said interior passageway, and wherein said temporary barrier or plug member is configured to be partially or fully removed or dislodged from said temporary housing to allow fluid to flow through said interior passageway and to contact said chemical material in said internal cavity.[0033]
	However, if one were to disagree that Marya discloses a first and second pipe and an outer housing.
	Allamon teaches a ball seat  307 in system of multiple tubulars (Figure 2).
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Marya to have the seat 15 of hi figure 1 be in a section of tubulars and include a cavity at the seat, in view of Allamon, as this amounts to no more than  combining prior art elements according to known methods to yield predictable results. Furthermore, this is notoriously conventional and would be well known to the ordinary practitioner.

19. The pipe system as defined in claim 18, wherein said temporary housing including an outer surface having a connection arrangement 24; said connection arrangement configured to temporarily or releasably connect said temporary housing to the outer housing. ([0026], the dart is configured to connect and it is designed to release)
21. The pipe system as defined in claim 18, wherein said structural material includes one or more of magnesium, magnesium alloy, zinc, zinc alloy, aluminum, aluminum alloy, and polymer.(See at least [0023] and US 20070181224 A1 [0013] )
 22. The pipe system as defined in claim 18, wherein said chemical material includes one or more salts that can be formed into a base when exposed to flowbore or wellbore fluid, or one or more salts that can be formed into an acid when exposed to flowbore or wellbore fluid. [0042]
24. The pipe system as defined in claim 18, wherein said temporary barrier or plug member is configured to be partially or fully removed or dislodged from said temporary housing by an activation/trigger mechanism, said activation/trigger mechanism includes one or more of: 
a) mechanically causing the temporary barrier or plug member to move to an open position; 
b) using a motor or other device to cause the temporary barrier or plug member to move to an open position; 
c) applying an external pressure pulse or pulses to the temporary barrier or plug member to cause the temporary barrier or plug member to move, disintegrate, dissolve, degrade, fracture, be expelled, etc.; 
d) increasing or decreasing the temperature about the temporary barrier or plug member to cause the temporary barrier or plug member to move, disintegrate, dissolve, degrade, fracture, be expelled, etc.; 
e) using a dissolvable or degradable component that partially or fully forms the temporary barrier or plug member, which dissolvable or degradable component is compromised by the wellbore/flowbore fluid so as to cause the temporary barrier or plug member to partially or fully disintegrate, dissolve, degrade, etc.; 
f) using a dissolvable or degradable component that partially or fully forms the temporary barrier or plug member which dissolvable or degradable component that is compromised by changes in the composition, pH and/or acidity of the wellbore/flowbore fluid to cause the temporary barrier or plug member to partially or fully disintegrate, dissolve, degrade, etc.[0033]; 
g) applying an electrical pulse or pulses to the temporary barrier or plug member to cause the temporary barrier or plug member to move, disintegrate, dissolve, degrade, fracture, be expelled, etc.; 
h) including a mechanical device in the temporary barrier or plug member, which mechanical device can be activated downhole or at some location on the surface so as to cause the temporary barrier or plug member to open; i) using an explosive device that is positioned on and/or near the temporary barrier or plug member, which explosion device can be used to cause the temporary barrier or plug member to move, fracture, disintegrate, be expelled, etc.; 
j) providing a temporary barrier or plug member that is partially or fully coated with a coating material that is formulated to controllably degrade, dissolve, or otherwise become compromised in the presence of the wellbore/flowbore fluid, wherein the degrading, dissolving, and/or compromising of the coating material allows the wellbore/flowbore fluid to I) flow through the temporary barrier or plug member and/or II) contact other materials that form the temporary barrier or plug member to cause such other materials to disintegrate, dissolve, degrade, etc., when exposed to the wellbore/flowbore fluid; and/or k) applying an ultrasonic pulse or pulses to the temporary barrier or plug member to cause the temporary barrier or plug member to move, disintegrate, dissolve, degrade, fracture, be expelled, etc.

26. A method of controlling fluid flow through a pipe system using a temporary well isolation device [0009-0012], said method comprises: 
a. providing a temporary well isolation device that is located between a first end of first and second pipes (figure 1, when dart engages seat 15, the isolation device is between two pipes of string 2); said temporary well isolation device includes: 
i. an outer housing; said outer housing having a housing cavity; ( [0026] figure 1, the location of seat 15 with adjected tubular can be considered an outer housing with a cavity)
ii. a temporary housing 21 that is configured to be connectable to said outer housing and configured to be at least partially positioned in said housing cavity when said temporary housing is connected to said outer housing ([0026], the dart is intended to be landed in the seat and thus “connectable”); said temporary housing including an interior passageway ( location of element 35- see figure 2a) along a longitudinal axis of said temporary housing and an internal cavity 26 connected to said interior passageway; said interior passageway having a cross-sectional area at a location where said interior passageway terminates in said internal cavity (Figure 2A)  that is less than a cross-sectional area of said internal cavity at a location that is between wherein said interior passageway terminates in said internal cavity along a longitudinal axis of said internal cavity (Figure 3, with 45); said temporary housing is partially or fully formed of a structural material that can be degraded and/or dissolved[0028]; 
iii. a chemical material 29 located in said internal cavity 26; said chemical material formed of a material that when exposed to flowbore or wellbore fluid will cause said structural material to degrade and/or dissolve[0028]; and 
iv. a temporary barrier or plug member 33 sealing said interior passageway; 
b. positioning said temporary well isolation device and said first end of said first and second pipes within a subterranean well (Figure 1, claim 17); temporary well isolation device configured to block fluid flow between said first and second pipes [0004],[0009-0012], and 
c. causing corrosion, dissolution, and/or degradation of one or more components of said temporary well isolation device to allow fluid flow between said first and second pipes.(Figure 7)
	However, if one were to disagree that Marya discloses a first and second pipe and an outer housing.
	Allamon teaches a ball seat  307 in system of multiple tubulars (Figure 2).
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Marya to have the seat 15 of hi figure 1 be in a section of tubulars and include a cavity at the seat, in view of Allamon, as this amounts to no more than  combining prior art elements according to known methods to yield predictable results. Furthermore, this is notoriously conventional and would be well known to the ordinary practitioner.
27. The method as defined in claim 26, wherein said temporary barrier or plug member 33 is configured to be partially or fully removed or dislodged from said temporary housing to allow fluid to flow through said interior passageway and to contact said chemical material in said internal cavity.[0033]
28. The method as defined in claim 26, wherein said step of causing corrosion, dissolution, and/or degradation includes causing fluid to contact a chemical material 29 in an internal cavity 26 of said temporary well isolation device to cause said chemical material to dissolve, degrade, and/or corrode one or more portions of said temporary well isolation device.[0028]
29. The method as defined in claim 26, wherein said step of causing corrosion, dissolution, and/or degradation includes exposing a temporary barrier or plug member 33 on said temporary well isolation device to a pressurized fluid source, wherein said pressurized fluid source causes movement of said temporary barrier or plug member which enables fluid to contact a chemical material in said temporary well isolation device, said fluid including an aqueous solution. [0033]
30. The method as defined in claim 26, wherein said temporary housing including an outer surface having a connection arrangement 24; said connection arrangement configured to temporarily or releasably connect said temporary housing to the outer housing. ([0026], the dart is configured to connect and it is designed to release,  [0039], Figure 7 )
32. The method as defined in claim 26, wherein said structural material includes one or more of magnesium, magnesium alloy, zinc, zinc alloy, aluminum, aluminum alloy, and polymer.(See at least [0023] and US 20070181224 A1 [0013] )
33. The method as defined in claim 26, wherein said chemical material includes one or more salts that can be formed into a base when exposed to flowbore or wellbore fluid, or one or more salts that can be formed into an acid when exposed to flowbore or wellbore fluid. [0042].

Claims 23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marya in view of Allamon, and further in view of US 20120118583 A1 to Johnson.
Regarding claim 23: Marya discloses the claimed invention except explicitly wherein 23. The pipe system as defined in claim 22, wherein said chemical material includes one or more of NaHSO.sub.4, AlCl.sub.3, FeCl.sub.3, NaCl, KCl, CaCl.sub.2), NaBr, AlBr.sub.3, BF.sub.3, AlF.sub.3, KI, NaI, ZnCl.sub.2, ZnBr.sub.2, and CuCl.sub.3, wherein the chemical material is a water-soluble acid, buffer compound, base, salt, and/or oxidizer.
Johnson teaches a downhole component that is dissolved by various chemicals including KCL. [0027].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Marya to use as his chemical agent KCL, in view of Johnson, as no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 34: Marya discloses wherein the chemical material is a water-soluble acid, buffer compound, base, salt, and/or oxidizer[0042],  however fails to explicitly disclose wherein said chemical material includes one or more of NaHSO4, AICh, FeC13, NaCl, KCI, CaCI,, NaBr, AIBr3, BF3, AlF3, KI, Nal, ZnCI,, ZnBr, and CuC13
Johnson teaches a downhole component that is dissolved by various chemicals including KCL. [0027].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Marya to use as his chemical agent KCL, in view of Johnson, as no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marya, and further in view of US 20150239795 A1 to Doud.
Regarding claim 25: Marya discloses the claimed invention except explicitly 25. The pipe system as defined in claim 18, wherein said temporary barrier or plug member is coated by a material that delays and/or induces degradation of certain parts of said temporary barrier or plug member in a certain direction and/or region on said temporary barrier or plug member.
Doud teaches a degradable plug with a delay coating [0008].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Marya to include a coating on the plug, in view of Doud, to delay the initiation of the start of the dissolution of the plug [0037]. Furthermore, this amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Regarding claim 35: Marya discloses the claimed invention except explicitly 35. The method as defined in claim 26, wherein said temporary barrier or plug member is coated by a material that delays and/or induces degradation of certain parts of said temporary barrier or plug member in a certain direction and/or region on said temporary barrier or plug member.
Doud teaches a degradable plug with a delay coating [0008].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Marya to include a coating on the plug, in view of Doud, to delay the initiation of the start of the dissolution of the plug [0037]. Furthermore, this amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 20 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20100270031 A1 teaches a dissolvable plug.
US 20170284167 A1 teaches a plug with a reactive metal and an acid generating component.
US 10309183 B2 teaches a plug with an activating element inside.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674